UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6946



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


GEORGE CHAMBERS, a/k/a Dave,

                                            Defendant - Appellant.


                            No. 04-7486



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


GEORGE CHAMBERS,

                                            Defendant - Appellant.


Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.  James R. Spencer, District
Judge. (CR-94-89; CA-03-303-3)


Submitted:   February 18, 2005             Decided:   March 8, 2005


Before NIEMEYER, LUTTIG, and TRAXLER, Circuit Judges.
Dismissed by unpublished per curiam opinion.


George Chambers, Appellant Pro Se. Elizabeth Catherine Wu, Joan
Elizabeth Evans, OFFICE OF THE UNITED STATES ATTORNEY, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           In these consolidated appeals, George Chambers seeks to

appeal the district court’s orders denying relief on his motion

filed under the All Writs Act, 28 U.S.C. § 1651 (2000), construed

as a successive motion under 28 U.S.C. § 2255 (2000), and his

motion for relief from judgment filed under Fed. R. Civ. P. 60(b).

           A certificate of appealability is required in order to

appeal these orders.       See Jones v. Braxton, 392 F.3d 683, 688 (4th

Cir. 2004); Reid v. Angelone, 369 F.3d 363, 367-70 (4th Cir. 2004).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                     28 U.S.C.

§   2253(c)(2)   (2000).      A   prisoner   satisfies      this   standard    by

demonstrating    that   reasonable      jurists     would     find    that    his

constitutional    claims    are   debatable   and   that     any     dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).           We have independently reviewed the

record and conclude that Chambers has not made the requisite

showing.   Accordingly, we deny a certificate of appealability.

           Because Chambers’s motion under Rule 60(b) asserted a new

claim and did not merely allege a defect in the collateral process,

it constituted a successive § 2255 motion rather than a true Rule

60(b) motion.    See United States v. Winestock, 340 F.3d 200, 205


                                    - 3 -
(4th Cir.), cert. denied, 124 S. Ct. 496 (2003).                    In accordance

with   Winestock,     we    construe      Chambers’s     notice    of    appeal   and

informal brief as an application for authorization to file a

successive § 2255 motion.           Id. at 208.

            A movant seeking authorization to file a second or

successive § 2255 motion must show either:                     (1) a new rule of

constitutional law, previously unavailable, made retroactive by the

Supreme    Court    to     cases   on   collateral       review;    or   (2)    newly

discovered evidence that would be sufficient to establish by clear

and    convincing     evidence     that     no    reasonable    factfinder      would

have    found   the      movant    guilty    of    the   offense.        28    U.S.C.

§§ 2244(b)(3)(C), 2255 ¶ 8 (2000).                   Chambers’s claims do not

satisfy either of these conditions.                 We therefore deny Chambers

authorization to file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.


                                                                          DISMISSED




                                        - 4 -